NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 1/18/2022, in response to the nonfinal office action mailed 10/15/2021.
Claims 20-22 are pending and are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections- 
The objection of claims 20-22 is withdrawn in view of the amendment filed 1/18/2022. 

Claim Rejections - 35 USC § 112- withdrawn
	The rejection of claims 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 1/18/2022.

Claim Rejections - 35 USC § 102- withdrawn
the rejection of claims 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lazar-Molnar et al. (WO 2014/124217), is withdrawn in view of the amendment filed 1/18/2022.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A recombinant viral vector comprising an expression cassette that encodes a peptide, said peptide comprising (a) a PD-LI blocking peptide consisting of the amino acid sequence selected from the group consisting of SEQ ID NO: 1- SEQ ID NO: 36, and (b) a fragment crystallizable (Fc) region of an antibody, wherein, upon expression, said PD-LI blocking peptide is linked to said Fc region of an antibody.
The closest prior art instant claims is Chen et al. (U.S. 2012/0121634- previously cited).
 Chen et al. teach novel soluble PD-1 (sPD-1) proteins, nucleic acids, and fusion constructs thereof, for enhancing humoral and cell-mediated immunity of a subject (abstract).  The reference teaches therapeutic compositions comprising the sPD-1 proteins, nucleic acids, and fusion constructs of the subject invention. In a preferred embodiment, the therapeutic composition is formulated as a vaccine composition.  Id.  The PD-1 proteins can be linked to a Fc domain (e.g. including but not limited to paras. [0089]-[0093]).  A specific PD-1-FC fusion protein is SEQ ID NO: 23.  SEQ ID NO: 23 of Chen et al. comprises peptides of instant SEQ ID NO: 1 (WYRMSPSNQT) at amino acid positions 67-76 and instant SEQ ID NO: 2 (TAHPSPSPRSAGQF) at amino acid 
The reference does not explicitly or implicitly teach fragments and/or derivatives thereof of PD-1 that are shorter than the full-length protein sequence.
Accordingly, the instant claims are for the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 20-22 are allowed as set forth in the amendment filed 1/18/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654